United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-30535
                        Conference Calendar



CURTIS WALTERS,

                                    Plaintiff-Appellant,

versus

DIXON CORRECTIONAL INSTITUTE; JAMES M. LEBLANC; CONNIE KENNEDY;
IVY MILLER; CONNIE BOWSER,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                       USDC No. 3:05-CV-48
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Curtis Walters, Louisiana prisoner # 293353, moves this

court for leave to proceed in forma pauperis (IFP) in his appeal

of the dismissal of his claims under 42 U.S.C. § 1983 against

Dixon Correctional Institute, James W. LeBlanc, and Connie

Kennedy for failure to state a claim upon which relief can be

granted and the dismissal of his claims against Ivy Miller and

Connie Bowser for failure to exhaust administrative remedies.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-30535
                                  -2-

     Walters’s motion is construed as a challenge to the district

court’s determination that the appeal is not taken in good faith.

See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).        This

court’s inquiry into whether the appeal is taken in good faith

“is limited to whether the appeal involves ‘legal points arguable

on their merits (and therefore not frivolous).’”      Howard v. King,

707 F.2d 215, 220 (5th Cir. 1983) (citation omitted).     If the

appeal is frivolous, this court may dismiss it sua sponte under

5TH CIR. R. 42.2.    Baugh, 117 F.3d at 202 n.24.

     Walters argues that the district court erred in denying his

motion for a default judgment.      The default judgment provisions

of Rule 55 address the failure of a party “to plead or otherwise

defend.”   FED. R. CIV. P. 55(a).   In this matter, the defendants

were never served with process.     Absent proper service of

process, the district court lacked personal jurisdiction over the

defendants, and any default judgment against the defendants would

have been void.     See Rogers v. Hartford Life and Accident Ins.

Co., 167 F.3d 933, 940 (5th Cir. 1999).

     Walters briefs no argument concerning the dismissal of any

of the individual claims.    Failure to identify an error in the

district court’s analysis is the same as if the appellant had not

appealed the judgment.     Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987).     Although pro se briefs

are liberally construed, even pro se litigants must brief

arguments in order to preserve them.      Yohey v. Collins, 985 F.2d

222, 225 (5th Cir. 1993).
                            No. 05-30535
                                 -3-

     Because Walters has not demonstrated that his appeal raises

legal points that are arguable on the merits, we uphold the

district court’s order certifying that the appeal is not taken in

good faith.   Walters’s IFP motion is denied, and his appeal is

dismissed as frivolous.    See Baugh, 117 F.3d at 202 n.24; 5TH CIR.

R. 42.2.

     The dismissal of this appeal as frivolous counts as a strike

for purposes of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons,

103 F.3d 383, 388 (5th Cir. 1996).    Walters is cautioned that if

he accumulates three strikes, he will not be permitted to proceed

IFP in any civil action or appeal filed while he is incarcerated

or detained in any facility unless he is under imminent danger of

serious physical injury.    See 28 U.S.C. § 1915(g).

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING

ISSUED.